Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Assignee: United Microelectronics Corp
Priority: 02/26/2021

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2019/0148375, hereinafter Lin).
With respect to claim 1. Lin discloses a semiconductor device (5A), comprising:
a substrate (502 of Fig. 5A) having thereon at least one active area (106) and at least one trench isolation region (104) adjacent to the at least one active area; a charge trapping structure (516) on the at least one active area and at least one trench isolation region; at least one divot (108) in the at least one trench isolation region adjacent to the charge trapping structure; a dielectric layer (504 & also two layers oxide shown in 512) in the at least one divot; and a gate oxide layer (506) on the at least one active area around the charge trapping structure.
Lin does not disclose in embodiment of Fig. 5A that the dielectric layer is silicon oxide layer.
In an analogous embodiment, Lin discloses where dielectric can be silicon oxide (Para 0064).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Lin’s disclosure and form silicon oxide to make use of industry well known PVD, CVD deposition techniques.
With respect to claim 3. Lin discloses the semiconductor device according to claim 1, wherein the charge trapping structure comprises a bottom oxide layer, a buffer oxide layer, and a nitride layer between the bottom oxide layer and the buffer oxide layer (Lin; Para 0058, Fig. 5A is indeed SONOS memory structure).
With respect to claim 4. Lin discloses the semiconductor device according to claim 3, wherein the nitride layer comprises a silicon nitride layer (Lin; Para 0058, SONOS flash memory a silicon nitride is a charge storage layer).
With respect to claim 5. Lin discloses the semiconductor device according to claim 1, wherein a top surface of the silicon oxide layer in the at least one divot is higher than a top surface of the at least one trench isolation region (Lin; Para 0058; Top surface of the oxide layer is indeed higher than a top surface of the STI 104).
With respect to claim 6. Lin discloses the semiconductor device according to claim 1, wherein a top surface of the silicon oxide layer in the at least one divot is lower than a top surface of the at least one trench isolation region (Lin; Para 0058; Top surface of lower oxide layer is indeed lower than a top surface of the STI 104).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chen et al (TW 201725704, hereinafter Chen).
With respect to claim 2. Lin discloses the semiconductor device according to claim 1.
Lin does not explicitly disclose a first gate on the charge trapping structure; and a second gate on the gate oxide layer.
In analogous art, Chen discloses a first gate on the charge trapping structure (Page 2, Para 4) 

    PNG
    media_image1.png
    149
    971
    media_image1.png
    Greyscale

and a second gate on the gate oxide layer (Page 7, Para 7).

    PNG
    media_image2.png
    101
    944
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Lin’s disclosed invention and form gates as described by Chen to form advanced memories (Page 2, Para 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD M CHOUDHRY/           Primary Examiner, Art Unit 2816